Case: 14-40651      Document: 00513009469         Page: 1    Date Filed: 04/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40651
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARTIN OSVALDO JURADO-MOLINA, also known as Anastacio Torres-
Banda,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1729-1


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Martin Osvaldo Jurado-Molina appeals the 77-month sentence imposed
following his guilty plea conviction for illegal reentry. He contends that his
sentence, which is within the applicable guidelines range of imprisonment, is
substantively unreasonable. Jurado-Molina maintains that the district court
placed undue weight on the need for the sentence imposed to protect the public



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40651    Document: 00513009469     Page: 2   Date Filed: 04/17/2015


                                 No. 14-40651

from further crimes committed by him. We need not decide whether Jurado-
Molina properly preserved an objection to the substantive reasonableness of
his sentence because his argument fails even under an abuse-of-discretion
standard. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      The record reflects that the district court’s sentencing decision was based
on an individualized assessment of the facts in light of the 18 U.S.C. § 3553(a)
factors. See Gall v. United States, 552 U.S. 38, 49-51 (2007). The district
court’s determination of the proper sentence is entitled to deference, and we
may not reweigh the § 3553(a) factors or reverse a sentence because we might
reasonably conclude that a different sentence is appropriate. Id. at 51-52.
Jurado-Molina’s assertion that the district court should have given less weight
to the need to protect the public from further crimes committed by him reflects
his disagreement with the propriety of his sentence, which does not justify
reversal. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). He has
set forth no other reason for us to disturb the presumption of reasonableness
that applies to his sentence. See Gall, 552 U.S. at 51.
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2